Exhibit 10b

 

ALCOA INC.

 

STOCK AWARD

 

Alcoa Inc. (the “Company”) has on [DATE] granted to

 

[NAME]

--------------------------------------------------------------------------------

 

[SOCIAL SECURITY NUMBER]

--------------------------------------------------------------------------------

(Name)   (Social Security Number)

 

(“Participant”), a stock award of [NUMBER] units based upon the following terms:

 

1. This Award is granted under the provisions of the Alcoa Stock Incentive Plan
(the “Plan”), as last amended prior to the date above, and is subject to all of
the terms and conditions of the Plan, to the Rules for Stock Awards adopted
under the Plan and to the provisions set forth below or on the reverse side of
this award form.

 

2. This Stock Award grant time-vests on [DATE] if the employee is still an
active employee of the Company.

 

3. Common stock is issued when the award vests.

 

Issued in Pittsburgh, Pennsylvania on the date set forth above.

 



--------------------------------------------------------------------------------

Terms and Conditions – [YEAR] Stock Awards

 

1. Common stock is not issued until this award vests.

 

2. The Participant has no voting rights to the shares of Alcoa common stock
covered by this award.

 

3. Except as provided below, if the Participant’s employment terminates before
the award vests, the award is forfeited, and it is automatically canceled.

 

4. This award vests [NUMBER] years from its grant date, except in the following
instances:

 

  (a) If the Participant’s employment terminates due to retirement under a
Company, subsidiary or government retirement plan on a date that is at least six
months from the grant date, the award is not forfeited but vests on the original
stated vesting date set forth on the face of the award certificate.

 

  (b) A Stock Award held by a Participant who dies while an employee is not
forfeited but vests on the original stated vesting date set forth on the face of
the award certificate.

 

  (c) A Stock Award vests immediately upon certain Change in Control events
described in the Plan. The award is payable and shares of Stock become issuable
immediately upon the occurrence of such Change in Control events.

 

  (d) A Stock Award vests in accordance with the three year time vesting
schedule, as determined at CEO’s discretion, if, prior to the Stock Award
otherwise vesting, (i) management identifies the participant to be terminated
from employment with the Company or a subsidiary of the Company as a result of a
divestiture of a business or a portion of a business, and (ii) the participant
either becomes an employee of (or is leased or seconded to) the entity acquiring
the business on the date of the closing, or the participant is not offered
employment with the entity acquiring the business and is terminated by the
Company or a subsidiary of the Company within 90 days of the closing of the
sale. For purposes of this paragraph, employment by “the entity acquiring the
business” includes employment by a subsidiary or affiliate of the entity
acquiring the business; and “divestiture of a business” means the sale of assets
or stock resulting in the sale of a going concern. “Divestiture of a business”
does not include a plant shut down or other termination of a business.

 

5. When the Stock Award vests and the Stock becomes issuable, this award will be
paid by delivering to the participant the number of shares of Alcoa common stock
included in this award, as set forth on the front side hereof. All taxes
required to be withheld under applicable tax laws in connection with a Stock
Award will be withheld from the shares of Stock to be issued.

 

6. This award is nontransferable.

 

7.

This award may be suspended or limited by the Committee at any time if it
determines that this action is necessary or desirable in order to permit the
Company to obtain the listing, registration or qualification of shares covered
by this award upon any securities exchange or under any law, rule, regulation or
decision or the consent or approval of any governmental regulatory body or

 



--------------------------------------------------------------------------------

 

to comply with insider trading laws. No suspension or delay resulting from this
action will extend the termination date of this award.

 

8. The Committee has full power and authority to determine whether, to what
extent and under what circumstances this award will be cancelled. In particular,
but without limitation, all stock awards to any Participant may be canceled if
the Participant, without the consent of the Committee, while employed by the
Company or after termination of employment, becomes associated with, employed
by, renders services to or owns any interest in (other than any insubstantial
interest, as determined by the Committee) any business that is in competition
with the Company or with any business in which the Company has substantial
interest as determined by the Committee, or otherwise takes any action that in
the judgment of the Committee is not in the best interests of the Company.

 

9. This award does not confer any rights of continued employment upon the
participant.

 

10. To accept this award, you must, within 90 days from the grant date, confirm
your agreement to the Terms and Conditions and Rules for Stock Awards at the
Alcoa stock option web site.

 